Case 1:17-cv-12472-DLC Document 54-1 Filed 02/15/19 Page 1 of 10

EXHIBIT 1
Case 1:17-cv-12472-DLC Document 54-1 Filed 02/15/19 Page 2 of 10

 

te FEDERAL [IDENTIFICATION
No. XX-XXXXXXX

Che Commonwealth of Massachusetts
Examiner William Francis Galvin

Secretary of the Commonwealth
One Ashburton Place, Boston, Massachusetts 02108-1512

— RESTATED ARTICLES OF ORGANIZATION
(General Laws, Chapter 180, Section 7)

We, Theodore M. Cronin »*President /fooPresicon,

and David R. Pokross, Jr. ."Clerk / “ASR MNR RK

of _[mmune Disease Institute, Inc.

 

(Exact name of corporation)

located at 800 Huntington Avenue, Boston, MA 02115

 

(Street address of corporation in Massachusetts)

do hereby certify that the following Restatement of the Articles of Organization was duly adopted at a mecting

held on December 18 ,20 98 by a vote of PHOTHIIEKS,

Thirteen (13) directors, or storochotohorst

[_] Being at least two-thirds of the members or directors legally qualified to vote in meetings of the corpora-
tion where there is no amendment to the Articles of Organization; OR

TC Being at least two-thirds of its members legally qualified to vote in meetings of the corporation where
there is an amendment to the Articles of Organization; OR

Being at Least two-thirds of its directors where there are no members pursuant to General Laws, Chapter
180, Section 3 and there is an amendment to the Articles of Organization; OR

C] In the case of a corporation having capital stock, by the holders of at least two-thirds of the capital stock
‘ having the right to vote therein where there is an amendment to the Articles of Organization.
P 7}

A
>
OO

*Delete the inapplicable words.

*#Check oufy one box that applies.

Note: If the space provided under any article or item on this form is insufficient, additions shall be set farth on one side onty
PC of separate 8 1/2 x Hi sheets of paper with a left margin of at least 1 inch. Additions to more than one article may be made on
_ a single sheet as long as each article requiring each addition is clearly indicated.

EIFS: z

 

180res 1/25/04
Case 1:17-cv-12472-DLC Document 54-1 Filed 02/15/19 Page 3 of 10

 

IMMUNE DISEASE INSTITUTE, INC.
ATTACHMENT II

Purposes

The corporation is organized exclusively for charitable, educational, and scientific
purposes, including:

(a) to support and operate for the benefit of The Children's Medical Center
Corporation and its affiliates, including the Children’s Hospital Corporation;

(b) to further scientific knowledge and public health through research in immunology
and inflammation and other areas of biomedical science;

(c) to advance biomedical education; and
(d) to engage in any activity which may lawfully be conducted by a corporation

organized under Massachusetts General Laws chapter 180 and exempt from tax
under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended.

11322248_8.DOC -2A-

 
Case 1:17-cv-12472-DLC Document 54-1 Filed 02/15/19 Page 4 of 10

 

ARTICLE I
The name of the corporation is:

Immune Disease Institute, inc.

ARTICLE II
The purpose of the corporation is to engage in the following activities:

See page 2A attached hereto and made a part hereof.

ARTICLE I
A corporation may have one or more classes of members. If it does, the designation of such classes, the manner of election or
appointments, the duration of membership and the qualification and rights, including voting rights, of the members of each
class, may be set forth in the by-laws of the corporation ot may be set forth below:

Mma
The designation, qualification and rights of members, if any eae be set forth in the bylaws.

ARTICLE IV
“Other lawful provisions, if any, for the conduct and regulation of the business and affairs of the corporation, for its
voluntary dissolution, or for limiting, defining, or regulating the powers of the corporation, or of its directors or members,
or of any class of members, are as follows:

See pages 44-4C attached hereto and made a part hereof.

Alf there are no provisions, state “None”.
Note: The preceding four (4) articles are considered to be pernianent and may ONLY be changed by filing appropriate Articles of Amendment.
Case 1:17-cv-12472-DLC Document 54-1 Filed 02/15/19 Page 5 of 10

 

IMMUNE DISEASE INSTITUTE, INC.

ATTACHMENT IV

Other lawful provisions for the conduct and regulation of the business and affairs of the
corporation or for limiting, defining, or regulating the powers of the corporation, or of its
trustees, are as follows:

(a) Tax Exemption. No part of the assets or net earnings of the corporation shall
inure to the benefit of any member, trustee, or officer of the corporation or any individual; no
substantial part of the activities of the corporation shall be the carrying on of propaganda, or
otherwise attempting to influence legislation, except to the extent permitted by Section 501(h) of
the Internal Revenue Code of 1986, as amended (the “Internal Revenue Code”); and the
corporation shall not participate in, or intervene in (whether or not by the publication or
distribution of statements), any political campaign on behalf of (or in opposition to) any
candidate for public office. It is intended that the corporation shall be entitled to exemption from
federal income tax under Section 501(a) of the Internal Revenue Code as an organization
described in Section 501(c)(3) of the Internal Revenue Code and shall not be a private
foundation under Section 509(a) of the Internal Revenue Code.

(b) Amendment of the By-laws by the Member. The member of the corporation may
make, amend or repeal the by-laws of the corporation in whole or in part in accordance with the
by-laws.

(c) Exculpation; No Personal Liability. No officer or trustee shall be personally
liable to the corporation or its member for monetary damages for breach of fiduciary duty as an
officer or trustee, except to the extent that the elimination of limitation of liability is not
permitted under applicable law as in effect when such liability is determined. No amendment or
repeal of this provision shall deprive an officer or trustee of the benefits hereof with respect to
any act or omission occurring prior to such amendment or repeal.

(d} Powers. The corporation shall have in furtherance of its corporate purposes all of
the powers specified in Section 6 of Chapter 180 and in Sections 9 and 9A of Chapter 156B of
the Massachusetts General Laws (except those provided in paragraph (m) of said Section 9) as
now in force or as hereafter amended, and may carry on any operation or activity referred to in
Article II to the same extent as might an individual, either alone or in a joint venture or other
arrangement with others, or through a wholly or partly owned or controlled corporation;
provided, however, that no such power shall be exercised in a manner inconsistent with said
Chapter 180 or any other chapter of the Massachusetts General Laws or inconsistent with the
exemption from federal income tax to which the corporation shall be entitled under Section
501(c)(3) of the Internal Revenue Code.

(e) Interested Trustees, Officers, and Member. In the absence of fraud, no contract or
transaction between the corporation and one or more of its trustees or officers, or member, or
between the corporation and any other corporation, partnership, association, or other
organization in which one or more of its trustees or officers, or member, are trustees, directors,
officers, or a member, or have a financial or other interest, shall be void or voidable solely for

11322248_8.DOC -4A-
Case 1:17-cv-12472-DLC Document 54-1 Filed 02/15/19 Page 6 of 10

 

this reason, or solely because such trustee, officer, or member is present at or participates in the
meeting of the Board of Trustees or a committee thereof which authorizes the contract or
transaction, or solely because his or their votes are counted for such purpose, nor shall any
trustee or officer, or member, be under any liability to the corporation on account of any such
contract or transaction if:

(1) the material facts as to his relationship or interest and as to the contract or
transaction are disclosed or are known to the Board of Trustees or the
committee, and the Board of Trustees or the committee authorized the
contract or transaction by the affirmative votes of a majority of the
disinterested trustees, even though the disinterested trustees are less than a
quorum; or

(2) the contract or transaction is fair as to the corporation as of the time it is
authorized, approved or ratified by the Board of Trustees, the committee
of the Board, or otherwise by the corporation; or

(3) the contract or transaction is fair as to the corporation as of the time it is
authorized, approved or ratified by the member, at any meeting of the
member the notice of which, or an accompanying statement, summarizes
the nature of such transaction and such interest.

No interested trustee or member of this corporation may vote at any meeting at which
such transaction shal] be authorized, but may participate in discussion thereof, to the extent
permitted by the non-conflicted trustees.

(f) If and so long as the corporation is a private foundation (as that term is defined in
Section 509 of the Internal Revenue Code), then notwithstanding any other provisions of the
articles of organization or the by-laws of the corporation, the following provisions shall apply:

(1) the income of the corporation for each taxable year shall be distributed at such
time and in such manner as not to subject the corporation to the tax on
undistributed income imposed by Section 4942 of the Internal Revenue Code, and

(2) the corporation shall not engage in any act of self dealing {as defined in Section
4941(d) of the Internal Revenue Code), nor retain any excess business holdings
(as defined in Section 4943(c) of the Internal Revenue Code), nor make any
investments in such manner as to subject the corporation to tax under Section
4944 of the Internal Revenue Code, nor make any taxable expenditures (as
defined in Section 4945(d) of the Internal Revenue Code).

(g) Upon the liquidation or dissolution of the corporation, after payment of all of the
liabilities of the corporation or due provision therefor, all of the assets of the corporation shall,
subject to Section 11A of Chapter 180 of the Massachusetts General Laws, be disposed of to The
Children’s Hospital Corporation, a Massachusetts non-profit corporation, so long as it is then

11322248 8.DOC - 4B-
Case 1:17-cv-12472-DLC Document 54-1 Filed 02/15/19 Page 7 of 10

 

exempt from federal income tax under Section 501(c)(3) of the Internal Revenue Code, or if it is

not then so exempt, to one or more organizations exempt from federal income tax under Section
501(c)(3) of the Internal Revenue Code.

(h) Successor Provisions. All references herein to provisions of the Internal Revenue
Code and the Massachusetts General Laws refer to such provisions as in effect from time to time,
including any successor provisions thereto.

11322248_8.DOC -4C -
Case 1:17-cv-12472-DLC Document 54-1 Filed 02/15/19 Page 8 of 10

 

ARTICLE V
The effective date of the Restated Articles of Organization of the corporation shall be the date approved and filed by the Sec-
retary of the Commonwealth. Ifa fater effective date is desired, specify such date which shall not be more than thirty days
after the date of filing.

ARTICLE VI
The information contained in Article VI is not a permanent part of the Articles of Organization.

a. The street address (post office boxes are not acceptable) of the principal office of the corporation 11 Massachusetts is:

800 Huntington Avenue, Boston, MA 02115
b. The name, residential address and post office address of each director and officer of the corporation is as follows:
NAME RESIDENTIAL ADDRESS POST OFFICE ADDRESS

President: See page 6(b) attached hereto and made a part hereof.

‘Treasurer:
Clerk:

Directors:
cor officers
having the
powers of
directors)

c. The fiscal year of the corporation shall end on the last day of the month of: June

d. The name and business address of the resident agent, if any, of the corporation is:

N/A

“We further certify that the foregoing Restated Artictes of Organization affect no amendments to the Articles of
Organization of the corporation as heretofore amended, except amendments to the following articles. Briefly
describe amendments below:

Articles II, III, IV and VI are amended and restated in their entirety.

SIGNED UNDER THE PENALTIES OF PERJURY, this LO Pu day of Fe Spun , 2089 ;
— / Cw 7 , “President / *¥hastemekione,

* , Clerk / eesti.

l

*Delete the tnapplicable words. +f there are no such amendments, state “None”.
Case 1:17-cv-12472-DLC Document 54-1 Filed 02/15/19 Page 9 of 10

 

IMMUNE DISEASE INSTITUTE, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATTACHMENT VI
6(b). Officers
Name Title Address
Theodore Cronin President 800 Huntington Avenue,
Boston, MA 02115
David Kirshner Treasurer 800 Huntington Avenue,
Boston, MA 02115
Stuart Novick Clerk 800 Huntington Avenue,
Boston, MA 02115
Rachelle Rosenbaum Assistant Clerk 800 Huntington Avenue,
Boston, MA 02115
6(b). Trustees
Name Address
Frederick Alt 800 Huntington Avenue,
Boston, MA 02115
Carleen Brunelli 800 Huntington Avenue,
Boston, MA 02115
Robert Carpenter 800 Huntington Avenue,
Boston, MA 02115
Gary Fleisher, M.D, 800 Huntington Avenue,
Boston, MA 02115
David Kirshner 800 Huntington Avenue,
Boston, MA 02115
Harvey Lodish, Ph.D. 800 Huntington Avenue,
Boston, MA 02115
James Mandell, M.D. 800 Huntington Avenue,
Boston, MA 02115
Walt Pressey 800 Huntington Avenue,
Boston, MA 02115
Enid Starr 800 Huntington Avenue,

 

Boston, MA 02115

 

 

11322248_8.DOC

- 6(b) -

 
Case 1:17-cv-12472-DLC Document 54-1 Filed 02/15/19 Page 10 of 10

 

THE COMMONWEALTH OF MASSACHUSETTS

RESTATED ARTICLES OF ORGANIZATION

45/0206 81
(General Laws, Chapter 180, Section 7)

1 hereby approve the within Restated Actictes of Organization and,
the filing fee in the amount of $

having been paid, said
d to have been filed with me this

 

day of
Lffective Date:

4
DplbewDiltews

Thea A

WILLIAM FRANCIS GALVIN
Secretary of tbe Commonwealth

.

oo =

12 OU

C. -

4

2 = TO BE FILLED IN BY CORPORATION
ca = Contact information:

Td 3
Veo

ae

Stuart J. Novick, Esq.

 

Children’s Hospital Boston, 300 Longwood Avenue
Boston, MA 02115

 

Telephone; 817-355-6000
Email:

stuart.novick@childrens.harvard.edu

A copy this filing will be available on-line at www.state,ma.us/sec/cor once
the document is filed.
